DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 17, prior art failed to disclose or fairly suggest a vertical memory device comprising, along with other recited claim limitations, a conductive contact plug extending through the gate electrodes and the first insulation patterns in the first direction, the conductive contact plug contacting a first gate electrode among the gate electrodes such that the conductive contact plug is electrically connected to the first gate electrode and is electrically insulated from second gate electrodes under the first gate electrode among the gate electrodes, wherein an upper surface of the pad of the at least one of the gate electrodes is higher than a lower surface of one of the first insulation patterns directly on the at least one of the gate electrodes.  Claims 18-20 depend from claim 17 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cui (9,853,038)
Regarding Claim 1, in Figs. 1-25B, column 3 paragraph 0042 to column 29 paragraph 0023, Cui discloses vertical memory device, comprising: gate electrodes 46 on a substrate 9, the gate electrodes being spaced apart from each other in a first direction substantially perpendicular to an upper surface of the substrate (Fig. 25A); a channel 602 extending through the gate electrodes in the first direction; and a conductive contact plug 20 extending through the gate electrodes in the first direction, a sidewall of the conductive contact plug having a slope substantially constant with respect to the upper surface of the substrate along the first direction, and the conductive contact plug not contacting an upper surface but contacting a sidewall of a first gate electrode among the gate electrodes such that the conductive contact plug is electrically connected to the first gate electrode (electrical contact between 86 and 46) and is electrically insulated from second gate electrodes (3rd gate electrode from the top, see Fig. 25) under the first gate electrode among the gate electrodes.  
Regarding Claim 2, in Fig. 25A, the gate electrodes 46 are stacked in a staircase shape including steps of which extension lengths in a second direction substantially parallel to the upper surface gradually decrease from a lowermost level toward an uppermost level, each of the gate electrodes having a pad at an end portion in the second direction, and the pad of at least one of the gate electrodes has a thickness greater than thicknesses of other portions of the at least one of the gate electrodes.  
Regarding Claim 3, in Fig. 25A the conductive contact plug 20 extends through and contacts the pad of the first gate electrode, and the conductive contact plug extends through a portion of each of the second gate electrodes, the portion not being the pad thereof.  
Regarding Claim 4, in Fig. 25A, an insulation pattern (dielectric layer 44) between the conductive contact plug and each of the second gate electrodes, the insulation pattern covering a sidewall of the conductive contact plug.  
Regarding Claim 5, in Fig. 25A, a width of the pad of the first gate electrode in a horizontal direction substantially parallel to the upper surface of the substrate is greater than a width of the insulation pattern 44 in the horizontal direction.  
Regarding Claim 6, in Fig. 25A, the conductive contact plug 20 is one of a plurality of conductive contact plugs, each of the plurality of conductive contact plugs extending through the gate electrodes in the first direction, and respective bottom surfaces of the plurality of conductive contact plugs are substantially coplanar with each other.  
Regarding Claim 7, in Fig. 25B, a circuit pattern 76/76A/76B on the substrate; an insulating interlayer on the substrate, the insulating interlayer covering the circuit pattern, each of the plurality of conductive contact plugs 20 at least partially extending through the insulating interlayer to be electrically connected to the circuit pattern; and a base pattern on the insulating interlayer, the base pattern having the gate electrodes and the channel 602 formed thereon.  
Regarding Claim 8, in Fig. 25B, the circuit pattern includes a plurality of wirings 76/76A/76B at substantially a same level, and the plurality of conductive contact plugs 20 contact the plurality of wirings, respectively.  
Regarding Claim 9, in Fig. 25A and 25B, the conductive contact plug 20 is a first conductive contact plug, and the vertical memory device further comprises a second conductive contact plug 20 extending in the first direction, the second conductive contact plug 20 not extending through the gate electrodes 46, and a top surface of the second conductive contact plug is substantially coplanar with a top surface of the first conductive contact plug 20.  
10. Regarding Claim 10, in Figs. 1-25B, column 3 paragraph 0042 to column 29 paragraph 0023, Cui discloses a vertical memory device, comprising: gate electrodes 46 on a substrate 9, the gate electrodes being stacked in a staircase shape in a first direction substantially perpendicular to an upper surface of the substrate, the staircase shape including steps of which extension lengths in a second direction substantially parallel to the upper surface gradually decrease from a lowermost level toward an uppermost level (Fig. 25A, terrace/staircase region on the left side of the drawing), at least one of the gate electrodes having a pad at an end portion in the second direction, and the pad of the at least one of the gate electrodes having a thickness greater than thicknesses of other portions thereof, a channel 602 extending through the gate electrodes in the first direction; and a conductive contact plug 20 extending through the gate electrodes in the first direction, the conductive contact plug contacting a first gate electrode among the gate electrodes such that the conductive contact plug is electrically connected to the first gate electrode (second gate electrode from the top) and is electrically insulated from second gate electrodes under the first gate electrode among the gate electrodes (third gate electrode from the top).  
Regarding Claim 11, in Fig 25A, the conductive contact plug 20 extends through and contacts the pad of the first gate electrode 46, and the conductive contact plug extends through a portion of each of the second gate electrodes, the portion not being the pad thereof.  
Regarding Claim 12, in Fig. 25A, an insulation pattern 44 between the conductive contact plug 20 and each of the second gate electrodes 46, the insulation pattern covering a sidewall of the conductive contact plug 20.  
Regarding Claim 13, in Fig. 25A, a width of the pad of the first gate electrode 46 in a horizontal direction substantially parallel to the upper surface of the substrate 9  is greater than a width of the insulation pattern 44 in the horizontal direction.  
Regarding Claim 14, in Fig. 25A, the conductive contact plug 20 is one of a plurality of conductive contact plugs, each of the plurality of conductive contact plugs extending through the gate electrodes in the first direction, and respective bottom surfaces of the plurality of conductive contact plugs 20 are substantially coplanar with each other.  
Regarding Claim 15, in Fig. 25B, a plurality of wirings 76/76A/76B at substantially a same level on the substrate; and an insulating interlayer on the substrate, the insulating interlayer covering the plurality of wirings, wherein the plurality of conductive contact plugs at least partially extends through the insulating interlayer to contact the plurality of wirings, respectively.  
Regarding Claim 16, in Fig. 25A and 25B, the conductive contact plug 20 is a first conductive contact plug, and the vertical memory device further comprises a second conductive contact plug 20 extending in the first direction, the second conductive contact plug not extending through the gate electrodes, and a top surface of the second conductive contact plug is substantially coplanar with a top surface of the first conductive contact plug 20.  

Examiner is including Kanamori et al. (20210118902) and Kim et al. (20160225785) as non-applied not relied upon pertinent prior art references that teach electrically insulating spacers on the sidewalls of the plug/CSL/common source. Finally, non-applied Lee (20150214242) reference discloses (in Fig. 21, 22, 25, 28, 33, 37, 41, 44 and paragraphs 0020, 0043, 0116 and 0120) conductive contact plug and staircase shaped structure in connection with gate electrodes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/           Primary Examiner, Art Unit 2826                                                                                                                                                                                             	10/25/2022